FILED
                            NOT FOR PUBLICATION                             AUG 08 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JUNICO PAUL CORNELES                             No. 07-71765
WOROTIKAN,
                                                 Agency No. A078-020-263
              Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted July 13, 2011 **
                             San Francisco, California

Before: HUG, SKOPIL, and BEEZER, Circuit Judges.

       Junico Paul Corneles Worotikan (“Worotikan”) is a native and citizen of

Indonesia. Worotikan seeks withholding of removal and protection under the

United Nations Convention Against Torture (“CAT”) because he fears that if he


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
were to return to Indonesia, he would be persecuted and tortured by local Muslims

on account of his Christian religion. The immigration judge (“IJ”) found

Worotikan credible but concluded that Worotikan had no objectively well-founded

fear of persecution and had not established a likelihood of torture by or with the

acquiescence of the government. The Board of Immigration Appeals (“BIA”)

adopted this decision.

      We have jurisdiction pursuant to 8 U.S.C. § 1252. We review the BIA’s

legal determinations de novo and its factual determinations for substantial

evidence. Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009). Because the

BIA adopted the IJ’s opinion in full, we also look at the IJ’s reasoning. Abebe v.

Gonzales, 432 F.3d 1037, 1039 (9th Cir. 2005) (en banc). We grant in part and

deny in part Worotikan’s petition for review.

      The facts are known to the parties, and we do not repeat them.

      Worotikan claims that he will more likely than not be persecuted because as

a Christian, he is a member of a disfavored group in Indonesia. Wakkary, 558 F.3d

at 1062-64. The BIA determined that the level of risk to Christians in Indonesia

did not warrant relief, but since the BIA’s decision, we have concluded that

“Christian Indonesians are a disfavored group.” Tampubolon v. Holder, 610 F.3d

1056, 1062 (9th Cir. 2010). Because the BIA decided Worotikan’s appeal before


                                          2
we issued our decision in Tampubolon, we grant the petition for review with

respect to Worotikan’s withholding claim and remand for the BIA to conduct is

disfavored group analysis in light of Tampubolon. See id. (“[W]e must remand to

the BIA for it to determine whether the combination of disfavored group evidence

and evidence of individualized risk is sufficient to establish a clear probability that

petitioners will be persecuted if removed to Indonesia.”).

      Worotikan also claims that because he is a Christian, he will more likely

than not be tortured if he returns to Indonesia. As in Wakkary, Worotikan has

“presented some evidence that torture occurs in Indonesia . . . but he has offered no

evidence that he is likely to find himself in such a position.” Wakkary, 558 F.3d at

1068. Because Worotikan presented evidence only of potential persecution and not

of torture, he has failed to establish eligibility for CAT relief. See id. We therefore

deny the petition for review with respect to Worotikan’s CAT claim.

      PETITION GRANTED in part, DENIED in part, and REMANDED.

      Each party shall bear its own costs on appeal, without prejudice to any

further proceedings.




                                           3